Citation Nr: 1031423	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, to include rotator cuff tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin
INTRODUCTION

The Veteran served on active duty from June 1983 to March 1986, 
and also served in the United States Army National Guard from 
September 1987 to April 2008 with periods of active and inactive 
duty for training, and with verified active duty from October 
2002 to October 2005 and from April 2006 to April 2007.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Fargo, North Dakota, Regional Office (RO).

In June 2009, the Veteran testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a bilateral shoulder 
disorder, to include rotator cuff tendonitis.  He maintains that 
carrying military supplies on his back, during his final period 
of active duty service, caused his bilateral shoulder pains and 
his current bilateral shoulder disorder.  See Board Hearing 
Trans., pages 10-11.  As his account of bilateral shoulder 
symptomatology has remained fairly consistent throughout the 
pendency of his present claim and is within lay observation, the 
Board finds the Veteran's account of symptomatology to be 
competent and credible.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Prior to 2006, the Veteran's service treatment records are not 
referable to complaints or diagnosis of, or treatment for a left 
or right shoulder disorder.  Thus, with respect to his last 
period of active duty, from April 2006 to April 2007, he is 
presumed sound and without any defect associated with his 
shoulders.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003

The Veteran's March 27, 2006 and April 17, 2006 Pre-Deployment 
Health Assessments reflect no orthopedic abnormalities and, on a 
report of medical history completed on April 16, 2006, he denied 
having a painful shoulder, elbow or wrist.  But, a November 24, 
2006 service treatment record indicates that the Veteran's 
medical problems included tendonitis rotator cuff (neither left 
or right specified).  Then, on March 29, 2007 and April 2, 2007 
Post Deployment Health Assessments, the Veteran said that he now 
had swollen, stiff or painful joints.  An April 2, 2007 service 
treatment record indicates that the Veteran's medical problems 
included tendonitis, rotator cuff (neither left or right 
specified)

In August 2007, a VA examiner diagnosed the Veteran with 
tendonitis of the left and right rotator cuffs, but did not 
render an opinion as to its etiology.  As the Board may not rely 
on its own unsubstantiated medical opinion, the Veteran's service 
connection claim for a bilateral shoulder disorder, to include 
rotator cuff tendonitis, must be remanded for another VA 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Allday v. Brown, 7 Vet. App. 517 (1995).

Private medical records dated in 2008 indicate that the Veteran 
had right shoulder rotator cuff impingement that was surgically 
repaired in early 2009.

Additionally, as noted above, the Veteran served on active duty 
from June 1983 to March 1986, from October 2002 to October 2005 
and from April 2006 to April 22, 2007.  While his Army National 
Guard service treatment records, including including those from 
October 2002 to October 2005 and from April 2006 to April 2007 
were obtained, records from his active service from July 1983 to 
March 1986 are not in the claims file.  A January 2008 
correspondence from the VA Records Management Center (RMC) 
indicates that Veteran's service treatment records were not at 
that location and that service treatment records were requested 
from that location based on his April 2007 separation date.  
Nevertheless, the Veteran was a member of the United States Army 
from June 1983 to March 1986-not the Army National Guard, of 
which he was a member from September 1987 to April 2008.  
Importantly, active military service treatment records are likely 
maintained apart from any reserve treatment records, at the 
National Personnel Records Center (NPRC).  Since service 
treatment records generated between July 1983 and March 1986 may 
impact the Veteran's current claim, it is the determination of 
the Board that the claim must be remanded so that another attempt 
at obtaining these records may occur.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC) in St. Louis, 
Missouri, and any other appropriate Federal 
repository, and request the all service 
treatment records regarding the Veteran's 
U.S. Army active service from June 1983 to 
March 1986.  Efforts to obtain records from a 
Federal department or agency should end only 
if VA concludes that the records sought do 
not exist, that further efforts to obtain 
those records would be futile, or where the 
Federal department or agency advises VA that 
the requested records do not exist or the 
custodian does not have them.  Any negative 
response should be in writing, and 
associated with the claims file.

2.  Upon completion of all aforementioned 
development, the Veteran should be afforded 
a VA examination, performed by an appropriate 
medical specialist (preferably an 
orthopedist, if available), to determine the 
etiology of any diagnosed left and right 
shoulder disorder, to include rotator cuff 
tendonitis, found to be present.  Prior to 
the examination, the examiner should review 
the Veteran's claims folder, including the 
March 27 and April 17 Pre-Deployment Health 
Assessments, the November 24, 2006 service 
treatment record, the March 29 and April 2, 
2007 Post Deplyment Health records (noting 
complaints of joint pain), and the April 2, 
2007 service treatment record noting 
"tendonitis rotator cuff").  A complete 
history of the claimed bilateral shoulder 
disorder(s) should be obtained from the 
Veteran.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.  The examining physician 
is requested to address the following 
matters:

a.  Does the Veteran currently have a 
left or right shoulder disorder, 
including tendonitis of the rotator 
cuff, or another shoulder disorder, 
etc?

b.  Taking into consideration the 
available evidence, when was the 
disability (or disabilities) started?

c.  If any disability was incurred 
before April 2006, was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's period 
of military duty, namely from April 
2006 to April 2007?

d.  If any diagnosed bilateral 
shoulder disability was incurred after 
April 2006, the examiner is requested 
to provide an opinion concerning the 
etiology of any diagnosed left or 
right shoulder shoulder disorder(s) 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

e.  A rationale should be provided for 
all opinions expressed.  

NOTE: The term 'at least as likely as 
not' does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  The AMC/RO will then review the Veteran's 
claims folder and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional information 
and comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


